Title: To James Madison from James Simpson, 2 March 1804 (Abstract)
From: Simpson, James
To: Madison, James


2 March 1804, Tangier. No. 74. “I have now to advise that all the Stores shipt on the Schooner Citizen for His Imperial Majesty have been landed in safety, but one Truck, which thro’ the negligence of the Moor Boatmen was lost overboard. As this was no fault of the Master of the Schooner, I gave him Certificates of the entire Delivery. The Rice was found of so very bad a quality it could not be offered His Majesty, for this reason I left it on board & desired Mr Gavino to receive it for Issue to the Squadron.
“I am sorry for this disapointment, but happily I did not mention in my Letter to His Majesty that the Rice was come.”
Encloses a duplicate of his no. 73 [28 Feb. 1804] with further particulars respecting the cargo of the Citizen. “Mr Thom has paid every attention at unloading that Vessel and as he tells me he will take the earliest opportunity for returning to the United States, he will be the bearer of this Letter. As I have lost all hopes of being able to recover any more of the Men belonged to the Oswego or Schooner Betsey stranded on the South Coast, I take this opportunity of handing you the Amounts of Disbursements for Redemption and other incidental Charges paid for those whom we have fortunately got out of the hands of the Arabs.


“The Amount of Disbursements for those of the Oswego is
$1783 7/12


and for those of the Schooner Betsey
149 6/12



making in all One thousand nine hundred thirty three dollars and eight Cents.… I have also the honour of handing herewith a Report on arrivals and departures of American Vessels at the Ports of this Empire during last year [not found], which I am sorry to say you will observe is not so Interesting as the former year was.
“The interuption our Trade to this Country met with in September, has no doubt been some cause of the very great difference, but at all times (I still think) we shall only see occasional Speculations take place, as for the reasons mentioned a Regular Commercial intercourse between the Countries cannot be hoped for on a grand scale.
“As the Port of Mogadore will undoubtedly continue to enjoy the chief part of whatever Trade may be carried on by the Citizens of the United States in this Country, I have considered that it may be well to visit that Port myself, when I can be best able to judge of the Regulations most proper to be established for the Masters & Merchants arriving there.” Will not make any decisive resolutions before receiving the thoughts of the government on “the late accommodation with this Country.”
“The Portuguese are now about takeing off the Quantity of Wheat granted them from Dar el Beyda, but the Spaniards are still denied the supplies of Grain they have so long and so earnestly sollicited.”
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 2). 3 pp.; docketed by Wagner as received 6 June. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:464–65.



   
   For Simpson’s request for rice for the emperor, see Simpson to JM, 31 Jan. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:294–95).



   
   For the story of the Oswego and its crew, see Simpson to the secretary of state, 7 June and 15 Aug. 1800 (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:352–53, 368–69). For the ransom of the survivors, see Simpson to JM, 3 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 3:542–44, 545 n. 3).



   
   For Simpson’s earlier efforts on behalf of the crew of the Betsey, see Simpson to JM, 28 Mar., Gavino to JM, 4 Apr., and Simpson to JM, 14 May 1803 (ibid., 4:457–58, 476, 616–17).



   
   See Simpson to JM, 5 and 26 Sept. 1803 (ibid., 5:379–80, 461–62).



   
   For Simpson’s discussion of trade with Morocco, see Simpson to JM, 24 Dec. 1802 (ibid., 4:221–22).



   
   For the peace arrangement with Morocco, see Simpson to JM, 15 Oct. 1803 (ibid., 5:533).


